08/03/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 06-0422


                                        PR 06-0422
                                                                               AUG 0 3 2021
                                                                             Bowen Greenwooc
                                                                           Clerk of Supreme Cow-,
 IN THE MATTER OF THE PETITION OF                                                    cyr rViontana
                                                                     ORDE
 JAMIE K. TRACT


       Jamie K. Tract has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Tract's
application for adrnission by rnotion to the State Bar of Montana. By rule, applicants for
admission by rnotion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for adrnission." Rule IV.A.3,
Rules of Admission.
       Tract passed the MPRE in 2013 when seeking admission to the practice of law in
California, in 2014 when seeking adrnission in Nevada, and in 2015 when seeking
admission in Colorado. Tract was admitted to all the bars of all three states. The petition
states that Tract has practiced since 2013 "without any ethical or disciplinary action in any
jurisdiction where licensed or admitted to practice law." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jamie K. Tract to waive the
three-year test requirement for the MPRE for purposes of Tract's current application for
admission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this Z‘----42-day of August, 2021.




                                                           Chief Justice
    6c).4_,rt_.ml•.4.....
              2‘-s2,,z,
           Justices




2